Case 1:19-cv-00033-JMS-KJM Document 1 Filed 01/22/19 Page 1 of 2           PageID #: 1



   LUNSFORD DOLE PHILLIPS #4407
   7 Waterfront Plaza, Suite 400
   500 Ala Moana Blvd.
   Honolulu, Hawaii 96813
   Tel: (808)543-2055; Fax (808)543-2010
    lunsfordp001@hawaii.rr.com
   Attorney for Plaintiffs


                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

                               CIVIL NO. 19-
   DANIEL WARD,     )
       Plaintiff    )
                    )                COMPLAINT
         v.         )
                    )
   NORTH STAR       )
   PAWN, LLC.       )
        Defendant   )
   _________________)

         Plaintiff DANIEL WARD, through his undersigned counsel, avers
   and alleges:
                       JURISDICTION AND VENUE

                  1. This court has original jurisdiction pursuant to 28 U.S.C.
   Section 1331 through the federal question raised herein, namely the alleged
   violation of the Americans With Disabilities Act of 1990 (hereinafter
   “ADA”), 42 U.S.C. Section 12101 et seq.
                  2. All events material hereto occurred within the District of
   Hawaii.
                  3. Plaintiff DANIEL WARD is a person with a disability,
   namely spinal cord-injured quadriplegia.
Case 1:19-cv-00033-JMS-KJM Document 1 Filed 01/22/19 Page 2 of 2              PageID #: 2




                  VIOLATION OF 42 U.S.C. § 12101 ET. SEQ.
                4. According to 28 CFR part 36, the defendant NORTH STAR
   PAWN, LLC, is a “public accommodation” which is operating a “place of
   public accommodation,” namely a pawn store, located at 420 California
   Ave., Wahiawa, City & County of Honolulu, Hawaii, and thereby falls under
   the ambit of the ADA, 42 U.S.C. Section 12101 et seq.
                5. Accordingly the defendant NORTH STAR PAWN, LLC. is
   amenable to suit by the plaintiff for violation of the ADA.
                6. The defendant NORTH STAR PAWN, LLC. has violated
   and is violating the ADA by denying the plaintiff equal accommodations and
   has not complied with the ADA final rules, 28 CFR part 36, Subpart C, by
   failing to eliminate readily achievable barriers to equal accessibility,
   including but not limited to:
                a) no accessible entrance and no accessible counters.
   THEREFORE, PLAINTIFF RESPECTFULLY REQUESTS THE COURT:
   enter judgment for the plaintiff and against the defendant NORTH STAR
   PAWN, LLC. and order the following relief:
                A) An injunction ordering the defendant NORTH STAR
                    PAWN’s full compliance with the ADA within one hundred
                    eighty (180) days;
                B) Payment of plaintiff’s litigation costs, including reasonable
   expert and attorney’s fees; and
                D) Such other relief as the court deems proper.
   DATED: Honolulu, Hawaii, January 19, 2019.

   /s/ LUNSFORD DOLE PHILLIPS
